Citation Nr: 1028384	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  10-05 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The record indicates that the appellant had a confirmed period of 
duty from September 1943 to January 1946, but no qualifying 
service with the United States Armed Forces.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 decision of the Manila, the Republic of 
the Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the appellant did not have 
qualifying service to be eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.  

2.  The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2009); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 
38 C.F.R. § 3.203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the 
VCAA does not affect matters on appeal from the Board when the 
question is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying 
service and how it may be established are outlined in statute and 
regulation, and because service department certifications of 
service are binding on VA, the Board's review is limited to 
interpreting the pertinent law and regulations.  

In this case, the law is dispositive, and basic legal entitlement 
to the one-time payment from the Filipino Veterans Equity 
Compensation Fund eligibility for nonservice-connected pension 
benefits is precluded based upon the Veteran's lack of qualified 
service; therefore, legal entitlement to the one-time payment 
from the Filipino Veterans Equity Compensation Fund must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Decision  

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.  

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.  

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  

In December 1994 and again in December 2009, the National 
Personnel Records Center (NPRC) reported that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
Certifications from the Office of Adjutant General and Affidavits 
for Philippine Army personnel submitted by the appellant fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof 
of service, as they are not official documents of the appropriate 
United States service department, but rather documents from the 
Philippine government.  As such, those documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits, including the one-
time payment from the Filipino Veterans Equity Compensation Fund.  

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 2 
Vet App. 530, 532 (1992).  The proper course for the appellant, 
who believes there is a reason to dispute the report of the 
service department or the content of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of 
service by the Philippine Government, although sufficient for 
entitlement to benefits from that Government, is not sufficient 
for benefits administered by VA.  This department is bound to 
follow the certifications by the service departments with 
jurisdiction over United States military records.  

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
Veteran for the purpose of establishing entitlement to the one-
time payment from the Filipino Veterans Equity Compensation Fund.  
ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


